Citation Nr: 1518253	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  06-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to October 14, 2009, and in excess of 30 percent from February 1, 2010, for left ankle disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected migraine headaches prior to February 12, 2013.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from August 2001 to June 2005.  

This appeal returns to the Board of Veterans' Appeals (Board) following a lengthy and circuitous procedural history.  Appeals arising from the Veteran's 2005 claims for service connection for numerous disabilities were remanded in September 2008, December 2009, August 2011, and November 2012.  In September 2013, the Board, in pertinent part, increased the initial rating for a left ankle disability to 20 percent, but no higher, for the period prior to October 14, 2009, and increased the initial rating to 30 percent for left ankle disability from February 1, 2010.  The Board denied an initial disability rating in excess of 10 percent for migraine headaches, prior to February 12, 2013.

The Veteran appealed those portions of the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  By an Order issued in August 2014, the Court vacated the portions of the Board's September 2013 decision that denied an initial evaluation in excess of 20 percent for left ankle disability prior to October 14, 2009, denied an initial evaluation in excess of 30 percent for left ankle disability from February 1, 2010, and denied an initial evaluation in excess of 10 percent for service-connected migraine headaches prior to February 12, 2013.  Those claims return to the Board from the Court. 

The Veteran's electronic claims file (Virtual VA and eFolder on the VBMS system) has been reviewed in detail in preparation for this decision.

The Board apologizes for a delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran's left ankle disability was productive of limitation of motion, swelling, pain, and instability prior to October 14, 2009 surgical treatment.  

2.  Medical opinion and objective evidence, including the Veteran's statements, establish that the Veteran's left ankle disability has not resulted in loss of use of the left foot prior to October 14, 2009, or since February 1, 2010.  

3.  The 2013 VA medical opinion establishes that the frequency and severity of the Veteran's headaches increased to the current (50 percent) level of severity, and required use of injectable medications, as early as late 2006 or early 2007; records which might demonstrate the Veteran's actual symptomatology prior to that time frame are not associated with the record.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for left ankle disability were met prior to October 14, 2009, but no criterion for a rating in excess of 30 percent was met prior to that date or from February 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 50 percent evaluation for migraine headaches prior to February 12, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher initial ratings for his left ankle and migraine headache disabilities during the periods at issue.  Historically, the Veteran has been granted service connection for posttraumatic stress disorder, left hand/wrist tenosynovitis, chronic strain left knee, chronic right ankle strain, hypertension, left inguinal hernia, postoperative, and a fractured right toe, in addition to the disabilities before the Board for evaluation.  

The evaluation assigned for the Veteran's disabilities warrants a combined 80 percent compensation from July 2005, 90 percent from January 2006, and a total disability rating based on individual unemployability (TDIU) has been in effect since October 1, 2006.  

In other words, the Veteran is already at 100% and has been for many years.

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

1.  Evaluation of Left Ankle Disability

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  DC 5270. 

Under 38 C.F.R. § 4.71a, Code 5284, a moderate foot injury is evaluated as 10 percent disabling.  A moderately severe foot disability is evaluated as 20 percent disabling.  A severe foot injury is evaluated as 30 percent disabling.  Finally, a note to this rating code states that with actual loss of use of the foot, a 40 percent evaluation should be assigned.  Rating Code 5167 also states that a 40 percent evaluation is to be assigned for loss of use of the foot.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In the absence of ankylosis, a service-connected disability may not be rated based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

A.  Prior to October 14, 2009

On VA examination in November 2005, the Veteran complained of continuous pain in the left ankle since his in-service injury and subsequent ankle arthroscopy and repair.  He also complained of weakness, stiffness and swelling of the ankle.  He complained of instability and giving way, especially when not wearing boots and ankle braces.  He also complained of locking, and reported that the ankle would slide and grind when he stepped, unless he was wearing a boot or a brace.  

The Veteran walked with a limp, but did not have any functional limitations on standing.  There was also evidence of false motion, and the examiner noted that the Veteran could dislocate the left ankle at will.  There was also popping and grinding when the Veteran voluntarily dislocated the ankle.  Plantar flexion was limited to 37 degrees, with pain from 0 to 30 degrees, and dorsiflexion was limited to 15 degrees, with pain from 0 to 12 degrees.  There was no evidence of ankylosis.  The examiner's diagnosis was chronic strain, left ankle, status post surgery, and prominent osteoarthritis on x-ray, with no evidence of fracture or dislocation. 

In December 2006, the left ankle showed signs of tenderness, and on examination, the ankle revealed left dorsiflexion deformity, left plantar flexion deformity, left inversion deformity, and left eversion deformity.  During range of motion, he had 5 degrees of dorsiflexion, with pain at 5 degrees, and 5 degrees of plantar flexion, with pain at 5 degrees.  The examiner also noted that joint function was additionally limited after repetitive use by pain.  

Orthopedic surgery notes in October 2009 showed that X-rays, CT scan, and MRI all demonstrated a joint depression type fracture of the talus with arthritic changes at the tibiotalar joint.  The provider reasoned that, since the Veteran pain relief when motion was extrinsically decreased by using a brace, he thought it reasonable to consider intrinsic fusion surgery.  Left tibiotalar (ankle) fusion surgery was subsequently scheduled and performed October 14, 2009.  The Veteran's diagnosis at discharge was left tibiotalar arthritis status post left total ankle fusion.  

From the above facts, it is clear that the left ankle disability was manifested, at least prior to October 2009, by both limitation of motion and by joint instability.  The limited motion was marked, and the RO assigned a 20 percent rating to reflect marked limitation of motion.  Under DC 5271, a 20 percent schedular rating is the highest rating offered for limitation of motion without a showing of ankylosis.  Limitation of motion, but not ankylosis, is shown is this case.  

Left ankle instability, separate and distinct from limited motion of the ankle, is shown.  As noted at 38 C.F.R. § 4.45 (b) , more joint movement than normal due to relaxation of ligaments must be considered to be a factor of disability, that is, it is a disability to be rated. § 4.45 (f) mentions that "instability of station" is a related consideration. Because ankle instability is a disability separate from limitation of motion, it should be rated separately.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14). 

Diagnostic Code 5284 offers ratings for "Foot injuries, other."  See 38 C.F.R. § 4.71a, Diagnostic Code 52842013). Moderate residuals of foot injuries warrant a 10 percent evaluation. A 20 percent evaluation requires moderately severe residuals. A 30 percent rating requires severe residuals. Actual loss of use of the foot warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  There appears to be no prohibition in this case against assigning a separate rating for left ankle instability under Diagnostic Code 5284.  However, since DC 5284 is not limited to instability, both the Veteran instability and his imitation of motion may be rated, tighter, under DC 5284.  Thus, a 30 percent evaluation based on all left foot disability symptoms, to include limitation of use of the left foot with use of a brace or boot, is 30 percent disabling, and constitutes "severe" foot injury.  

The highest available rating for left foot disability is a 30 percent rating, unless there is loss of use of the left foot equivalent to amputation.  The record establishes that the Veteran did not have loss of use of his left foot during this time frame.  The Veteran remained able to stand up, transfer, and ambulate using the left foot, without use of a wheelchair or crutches.  There is no evidence that weightbearing on the left side was precluded, that the Veteran was unable to perform activities of daily living, or that the Veteran required assistance from another for daily activities, or transportation.  The records reflect, however, that the Veteran was not able to drive heavy equipment, such as a truck with a manual transmission that would require double-clutching.  The evidence does not show that his left foot instability resulted in propulsion or balance problems, so long as the Veteran wore a brace or a boot or anything similar.  The limitation that he could not stop on the ankle without a boot or a brace was not so significant as to support a finding that he had loss of use of the foot to the point that cutting off the Veteran's foot would have provided the Veteran as much use (with use of a suitable prosthetic appliance).

In making this determination the Board has not ignored the impact of pain and loss of endurance on the disability picture.  38 C.F.R. §§ 4.40, 4.45.  However, in the absence of evidence that the Veteran was unable to use the left foot for ambulation, and in view of the fact that the Veteran ambulated without an assistive device such as a walker, crutches, scooter, or wheelchair establishes that the Veteran's pain and loss of endurance did not approximate the criteria for the 40 percent rating - loss of use of the foot -prior to the October 2009 surgical procedure on the left ankle.  

B.  From February 1, 2010

The Veteran was instructed to be non-weight-bearing initially.  By January 2010, the Veteran was advised to begin gradually progress in weightbearing; crutches were ordered.  He was scheduled to return in 6 weeks, but did not appear for the scheduled return visit.  

On VA examination in March 2010, the Veteran complained of constant, sharp pain in the medial, lateral, and dorsal aspect of his left ankle, which increased with weight-bearing, and when he dorsiflexed, plantar flexed, or attempted eversion or inversion of the ankle.  He also complained of grinding and stiffness of the left ankle and reduced strength in his left calf.  He denied deformity, instability, locking up, or giving way.  The examiner also noted that he had not had any effusion or episodes of dislocation.  He was using a boot and crutches for ambulation.  

On physical examination, range of motion testing revealed plantar flexion from 0 to 10 degrees, with pain at 10 degrees; 0 degrees of dorsiflexion; and eversion and inversion to 5 degrees.  There was pain with all movements of the ankle.  There was no additional limitation of motion with repetitive use.   There was reduced muscle tone and muscle mass in the left calf.  Strength testing could not be done due to arthrodesis of the left ankle.  The examiner's diagnosis was left ankle crush injury, postoperative left ankle arthrodesis, with residual ankylosis of the left ankle, hypesthesia of the left foot, and weakness of the left calf.  The report of this evaluation makes it clear that the Veteran is still recovering from the left ankle surgery.

The next medical note of record, an April 2010 emergency room visit for treatment of a headache, noted that the Veteran was ambulatory.  There was no indication of use of crutches or a boot.  In June 2010, the Veteran reported the he could not report of examination because his vehicle had been repossessed.  The Veteran was again treated on an emergency basis in January 2011 for laceration of a finger, during use of flexible graphite, and was again noted to be ambulatory on admission to the ER.  During outpatient treatment in February 2013, the Veteran was advised to increase his walking until he could walk one mile briskly.  These treatment notes do not reflect impierment of ambulation, and do not reflect that health care providers were aware of use of assistive devices.

During February 2013 VA examination, the Veteran reported that he was able to ambulate no more than 500 yards (less than one block) without stopping due to pain.  He used a boot constantly and was able to ambulate 500 yards only if he used a cane or crutches.  For longer distances, he required a wheelchair or a motorized scooter.  The Veteran complained of severe pain, described as a sharp twinge when he lifted his foot or great toe.  Plantar flexion was to 20 degrees, with pain at 10 degrees, and dorsiflexion was to 5 degrees, with pain at 5 degrees.  Muscle strength was reduced to 4/5 during plantar flexion and dorsiflexion in the left ankle.  There was no evidence of ankylosis, and no evidence of a neurological or muscle injury of the ankle related to the ankle disability.

In March 2013, the Veteran requested evaluation of left ankle pain.  He reported that he had slipped in November 2012 while in county jail for missing a court date for a ticket.  He was told he had an ankle fracture.  He was placed in a brace.  He needed a wheelchair for 2 weeks.  He indicated he was not exercising because of left ankle pain.  This report makes it clear that the Veteran suffered an intercurrent injury to the left ankle, and suggests that he was not using a boot, brace, cane, crutches, or a wheelchair while he was in jail, since use of those devices was not noted and use of an assistive device is not consistent with the reported of the accident.  In particular, the Veteran did not report the presence of a boot, cane, or crutches when he slipped on a piece of plastic.  

In May 2013, the Veteran underwent endoscopic sinus surgery.  At admission, prosthetics removed were listed as "N[ot]/A[applicable]."  No notation in connection with that surgery reflects impairment in the Veteran's ability to walk.  His discharge status for mobility was listed as ambulatory.  There was no notation that the Veteran had a cane, crutches, or wheelchair.  

In short, the records of outpatient treatment after the surgery reflect that, when the postoperative period ended, the Veteran was ambulatory, lived alone and completed his own daily activities unassisted, took care of his child unassisted, and that use of a wheelchair for two weeks was temporary due to incurrence of intercurrent injury.  

The Board has considered whether a rating above 30 percent is warranted for left ankle disability under other applicable diagnostic codes.  However, the tests of the Veteran's range of left ankle motion reflect that the Veteran does not have objective ankylosis.  The Veteran's ability to live alone, drive, take care of his daily activities, and of his child, are inconsistent with a conclusion that the Veteran is unable to use his left foot for balance or propulsion.  Moreover, the clinical records do not reflect that the Veteran has sought evaluation of the left ankle and foot at a frequency consistent with such loss of use as to be equivalent to amputation.  

The Board notes further that the Veteran's post-operative scar on the left ankle, associated with his service-connected left ankle disability, as the scar has not been shown during any period on appeal to be unstable or painful, and did not meet any other criterion for a compensable rating.  The Board finds no provision that provides a basis upon which to assign an initial evaluation in excess of 30 percent for left ankle disability, other than during the period of the temporary total rating.  

2.  Evaluation of Migraine Headaches

Under Diagnostic Code 8100, a rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating, the maximum schedular rating available, is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On VA examination in November 2005, the Veteran complained of headaches for two years.  He reported a headache beginning in the morning, about 3 to 4 times per month.  He also complained of nausea, and sensitivity to light and sound.  He reported that he was able to do regular activities during a migraine.  The examiner's diagnosis was migraine headaches.

In a January 2006 rating decision, the RO granted service connection for migraine headaches.  A noncompensable evaluation was assigned, effective July 1, 2005.   In his February 2006 notice of disagreement, the Veteran argued that a higher rating was warranted because he took medication daily for his headaches.  The RO granted an increased initial rating of 10 percent.  

On VA examination of the Veteran's blood pressure in July 2006, the Veteran reported headaches and blurred vision, among other symptoms, but no specific details about the headaches were noted.  Private treatment records from Purcell Municipal Hospital dated in August 2006 show that the Veteran reported continued problems with intractable migraine headaches, which were persistent, and occurred on average about 1-2 times per week.  The Veteran sought emergency treatment for the migraine headache when it lasted more than 24 hours without relief after use of all medications.  Imitrex injections were prescribed, although the record does not disclose when the Veteran first began using this injectable medication.  

In December 2008, the Veteran reported that his headaches had improved, with decreased frequency.  He reported a good response to the Imitrex.  The Veteran was treated on an emergency basis for a headache lasting more than 24 hours in January 2009.  He reported pain at a level of 9/10, with slight nausea and vomiting.  He was treated at that time with infusion of magnesium sulfate.  In February 2009, he complained of chronic headaches, constant, at a level of 5/10, left-sided, aggravated by light and sound, relieved by heat.  He was taking Lodine, Soma, and Imitrex, as needed.

In June 2009, it was noted that the residuals of the Veteran's traumatic brain injury, including headaches, insomnia, and memory problems, were all improving.  The Veteran reported that overall, his headaches were of the same frequency, and still required him to take Imitrex about 1-2 times a month, which reduced his headaches from a 10 to an 8, but he was functional with a level 8 headache.  He also reported that he believed Depakote was still helpful. 

In December 2009, the Veteran denied having headaches.  The Veteran was afforded another VA examination in March 2010.  He reported migraine headaches for many years, which were very severe, averaging a 9 or 10 on a 10 out of 10 scale, and included an aura of seeing shadows or hearing voices or noises prior to the onset of a headache, and blurred vision bilaterally and a sensation in the eyes as if the eyes were lagging behind in the movement as compared to his head movement. He reported that the headaches occurred approximately twice per month and that they were prostrating.  He denied nausea, vomiting, hematemesis, or other GI symptoms with the headaches. 

In April 2010, the Veteran was seen for emergency treatment of headache pain of more than 24 hours' duration.  He reported that his usual medications, including Baclofen, Imitrex and Propranolol, had not resulted in relief of the headache which had lasted two days.  During a follow-up appointment in May 2010, the Veteran presented with chronic headaches, constant 5/10, left-sided, aggravated by light and sound, relieved by heat.  He reported that he was taking Lodine, Soma, and Imitrex as needed.  The Veteran also reported a decrease in the frequency of severe headaches with some response to Imitrex.  He was diagnosed with climactic migraines, that is, headaches associated with sexual activity.

The examiner who conducted the 2013 VA examination noted that the Veteran's headaches began in about 2002, while the Veteran was in service, with an increase in severity and frequency in 2007, objectively confirmed on neurologic examination conducted in April 2008.  Unfortunately, however, the Board is unable to locate the April 2008 treatment note referenced by the VA examiner.  

The Board interprets the February 2013 medical opinion as a statement that the Veteran's migraine headaches and headaches associated with sexual activity were prostrating, and that the headaches had been at that level of severity before the February 2013 VA examination.  The examiner indicated that the headaches had previously been present, but at a lower level of severity, until 2007 or 2008.  

The examiner did not confirm an approximate date of increased severity or the level of severity of the headaches prior to the noted increase in severity in 2007.    The Board notes that the July 2006 VA examination reflects that injectable Imitrex was used for intractable headaches.  The July 2006 treatment note does not indicate when injectable Imitrex was first prescribed.  There is no record which reflects when use of injectable medication began or when the Veteran first began experiencing frequent prostrating migraine headaches.  

As the severity of the Veteran's headaches increased during the first year following the submission of the claim for service connection for headaches, the Board will resolve reasonable doubt in the Veteran's favor.  With such resolution, the Veteran was entitled to a 50 percent rating prior to February 12, 2013.  The appeal is granted.  While there is evidence against this claim, further development/delay of this case is simply not warranted. 

Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).  The Court's Order requires such consideration.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's left ankle and headache disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The Veteran's migraine headache also interferes with sexual activity, but only occupational impairment can be considered for purposes of compensation ratings, so that symptom cannot serve as a basis for an extraschedular rating.  The Veteran contends that his use of a wheelchair or motorized scooter for ambulation of greater than one block warrants a higher rating, but the evidence does not reflect that such assistive devices are used with such frequency as to provide a factual basis for a referral for consideration of an extraschedular rating.  The evidence does not show that the Veteran has required frequent periods of hospitalization due to his left ankle or migraine disabilities.   A total temporary rating is in effect for the one period of hospitalization for left ankle disability during the pendency of this appeal.  TDIU has been granted.  Marked interference with employment, beyond that contemplated by the current ratings, has not been demonstrated.  Referral for consideration of an extraschedular rating is not warranted. 

Duties to assist and notify

The appeal for increased initial ratings for left ankle and migraine headache disabilities arises from disagreement with initial ratings following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, and additional VCAA notice is not required, because any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Service treatment records have been associated with the claims file.  Several VA examinations of the head and left ankle were conducted during the appeal.  VA clinical records have been associated with the claims file.  All identified private records have been associated with the claims file.  Records were requested from the Social Security Administration (SSA).  SSA indicated that the Veteran had sought benefits, was denied, and that no records were available.

Medical opinions addressing the claims at issue were obtained.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  There has been substantial compliance with the actions directed in the prior Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An increased initial evaluation for left ankle disability prior to October 14, 2009, is granted, from the 20 percent evaluation previously assigned, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.

The appeal for an initial 50 percent rating for migraine headaches prior to February 12, 2013 is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


